 

Exhibit 10.1

 

BUSINESS FINANCING MODIFICATION AGREEMENT

 

This Business Financing Modification Agreement is entered into as of July 2,
2014, by and between TSS, Inc., Innovative Power Systems, Inc., and VTC, L.L.C.
(individually “Borrower”, and collectively “Borrower” or “Borrowers”) and Bridge
Bank, National Association (“Lender”).

 

1.          DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which
may be owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant
to, among other documents, a Business Financing Agreement, dated May 21, 2013,
by and among Borrowers and Lender, as may be amended from time to time (the
“Business Financing Agreement”). Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.

 

Hereinafter, all indebtedness owing by Borrowers to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrowers in favor of Lender shall be referred to as the
“Existing Documents.”

 

2.          DESCRIPTION OF CHANGE IN TERMS.

 

A.           Modification(s) to Business Financing Agreement:

 

(i)          Subsection 4.9 in Section 4 entitled “Miscellaneous Provisions” is
hereby amended as follows:

 

4.9          Maintain all depository and operating accounts with Lender and, in
the case of any investment accounts not maintained with Lender, grant to Lender
a first priority perfected security interest in and “control” (within the
meaning of Section 9104 of the UCC) of such deposit account pursuant to
documentation acceptable to Lender, provided however, Borrower may maintain an
operating account with PNC Bank with an aggregate balance not to exceed $200,000
(the “Permitted Accounts”). Borrower shall provide to Lender no later than 30
day after the end of each month, the monthly statements and such other reports
related to the Permitted Accounts as Lender may request in its sole discretion.

 

(ii)         The following defined term in Section 12.1, entitled “Definitions”
is hereby amended as follows:

 

“Maturity Date” means May 21, 2016 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2.

 

3.          CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

 

4.          PAYMENT OF FEES. Borrower shall pay Lender the Facility Fee in the
amount of $30,000, and the Due Diligence Fee in the amount of $1,000, plus all
out-of-pocket expenses.

 

5.          NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

1

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

 

6.          CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

 

7.          CONDITIONS. The effectiveness of this Business Financing
Modification Agreement is conditioned upon payment of the Facility Fee and the
Due Diligence Fee.

 

8.          NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY
REPRESENTS AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

9.          COUNTERSIGNATURE. This Business Financing Modification Agreement
shall become effective only when executed by Lender, Borrowers, and Guarantors.

 



BORROWER: LENDER:     TSS, INC. BRIDGE BANK, NATIONAL ASSOCIATION     By: /s/
ANTHONY ANGELINI   By: /s/ [ILLEGIBLE]               Name:  ANTHONY ANGELINI  
Name:  [ILLEGIBLE]               Title: PRESIDENT & CEO   Title: EVP Manager  

 

2

 

 



INNOVATIVE POWER SYSTEMS, INC.       By: /s/ ANTHONY ANGELINI                  
  Name:  ANTHONY ANGELINI                     Title: PRESIDENT        

 



VTC, L.L.C.       By: /s/ ANTHONY ANGELINI                     Name:  ANTHONY
ANGELINI                     Title: CHAIRMAN        

 

Guarantor consents to the modifications to the Indebtedness pursuant to this
Business Financing Modification Agreement, hereby ratifies the provisions of the
Guaranty and confirms that all provisions of that document are in full force and
effect.

 



GUARANTOR:       TOTAL SITE SOLUTIONS AZ, INC.       By: /s/ ANTHONY ANGELINI  
                  Name:  ANTHONY ANGELINI                     Title: MANAGER    
Date: July 2, 2014  

 



VORTECH, L.L.C.       By: /s/ ANTHONY ANGELINI                     Name: 
ANTHONY ANGELINI                     Title: CHAIRMAN     Date: July 2, 2014  

 



ALLETAG BUILDERS, INC.       By: /s/ ANTHONY ANGELINI                     Name: 
ANTHONY ANGELINI                     Title: PRESIDENT     Date: July 2, 2014  

 

3

 